— Judgment unanimously reversed on the law, defendant’s motion to suppress granted, and defendant remanded to Monroe County Court for further proceedings on the indictment. Memorandum: The suppression court has found that "defendant was told upon being placed under arrest by Officer Spagnolo that if he wished an attorney, the child (his four-year-old stepson) would be placed in a 'shelter’.” We further find that when defendant was asked to give a statement, he protested and asked for an attorney. Based on these findings, we conclude that defendant’s statement was not made voluntarily and it was taken in violation of his constitutional rights and should have been suppressed. (Resubmission of appeal from judgment of Monroe County Court, Connell, J., at trial; Maas, J., on suppression issue— criminal possession of stolen property, second degree.) Present —Callahan, J. P., Denman, Boomer, Pine and Lawton, JJ.